DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 13-25 allowed.
3.	The closest relevant arts are Cho et al (2015/0040527 A1) and Gorman (2013/0291504 A1).
Cho et al disclose a filter element (120 in Fig. 1) for an air filter of a motor vehicle (paragraph 0003), comprising: a frame part (122), a filter material (121), wherein the frame part (122) surrounds, at least in regions, the filter material (121); wherein the filter element (120) is insertable into a receiving space (see details of Fig. 1) of a housing (111 & 112) of the air filter; and a holding element (140) which is movable, by inserting the filter element (120) in the receiving space, from an initial position into a functional position in which a fastening element (132 & 160 in Fig. 4), which is configured for securing a cover element (130) used to close an insertion opening (52) of the receiving space (28) to the housing (111 & 112), is fixable to the holding element (140).  Cho et al disclose an air filter (120) for a motor vehicle, comprising: the filter element (120) introduced into a receiving space of a housing (111 & 112) of the air filter, wherein a cover element (130) is secured to the housing (111 & 112) by fixing a fastening element (132 & 160 in Fig. 4) to the holding element (140) of the filter element (120) and wherein an insertion opening of the receiving space is closed by the cover element (130).  Cho et al further disclose the cover element (130) configured as a separate closure mechanism (162, Fig. 18) for the receiving space which is removable from the insertion opening before taking the filter element (120) out of the receiving space.  The holding element (140) of Cho is not part of the filter element (120), but rather, is part of the housing (112) into which the filter element (120) is insertable.
Gorman discloses a holding frame assembly (102)  including a holding frame (116) configured to hold a filter (110) (paragraph 0042) wherein the holding frame (116) includes at least one flexible retainer (220, 230) configured to retain the filter (110) within the holding frame (116) (paragraph 0046) in such a way that when a filter is inserted and pivoted into the holding frame (116), the flexible retainers (220, 230) deflect upon contact to permit entry of the filter element (110) (see paragraph 0039).  Gorman discloses a holding frame (116) configured to hold a filter (110) wherein the holding frame (116) includes a flexible retainer (220, 230) configured to retain the filter (110) within the holding frame (116).  
4.	Claims 13-25 of this instant patent application differ from the disclosure of either Cho et al (2015/0040527 A1) and Gorman (2013/0291504 A1) in that a filter element for an air filter of a motor vehicle, comprising a holding element (36), which is fastened to the frame part (16) of the filter element by a flexible connecting strip (84). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 25, 2022